DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 11/16/22 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, “the contaminate outlet” lacks antecedent basis and it appears it should recite “the contaminant outlet”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,319,218. The claims of the ‘218 patent are generally more limited and directed to a different type of water, however it is obvious to claim the less limited invention and to still apply the system for different types of water worked upon.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,273,168 in view of LaRocque et al (US 2014/0202542). The claims of the ‘168 patent are generally more limited and directed to a different type of water, however it is obvious to claim the less limited invention and to still apply the system for different types of water worked upon, however the ‘168 patent does not teach first filter-strainer, LaRocque teaches including filter/strainer assembly 7704 before water vapor distillation apparatus to prevent debris from damaging equipment (see Fig 77-78, [0899]), which would therefore be obvious to protect the equipment of the ‘168 patent.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,102,545 in view of LaRocque et al (US 2014/0202542). The claims of the ‘545 patent are generally more limited and directed to a different type of water, however it is obvious to claim the less limited invention and to still apply the system for different types of water worked upon, however the ‘168 patent does not teach first filter-strainer, LaRocque teaches including filter/strainer assembly 7704 before water vapor distillation apparatus to prevent debris from damaging equipment (see Fig 77-78, [0899]), which would therefore be obvious to protect the equipment of the ‘545 patent.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,864,949 in view of LaRocque et al (US 2014/0202542). The claims of the ‘949 patent are generally more limited and directed to a different type of water, however it is obvious to claim the less limited invention and to still apply the system for different types of water worked upon, however the ‘168 patent does not teach first filter-strainer, LaRocque teaches including filter/strainer assembly 7704 before water vapor distillation apparatus to prevent debris from damaging equipment (see Fig 77-78, [0899]), which would therefore be obvious to protect the equipment of the ‘949 patent.
Allowable Subject Matter
Claims 1-11 would be allowable if amended to overcome the 35 U.S.C. 112(b) rejection set forth above and/or a timely filed properly executed Terminal Disclaimer were filed to overcome the obvious type double patenting rejection set forth above.
The following is an examiner’s statement of reasons for indicated allowance:
Considering claim 1, the prior art does not teach or fairly suggest a system for treating bio-contaminated wastewater, comprising: a bio-contaminated wastewater source fluidly connected to an inlet on a first wastewater filter-strainer device producing a filtered wastewater flow from an outlet; a decontamination unit comprising a generally horizontal elongated vessel having a plurality of alternately spaced rotating trays and fixed baffles disposed vertically along the elongated vessel between a first end of the elongated vessel proximate to a wastewater inlet and a second end of the elongated vessel proximate to a contaminant outlet and a vapor outlet; wherein the decontamination unit has a rotating shaft disposed along the elongated vessel from the first end to the second end, the rotating shaft passing through the fixed baffles and fixedly attached to the rotating trays; and wherein the wastewater inlet on the decontamination unit is fluidly connected to the outlet on the first wastewater filter-strainer device and the decontamination unit separates the filtered wastewater flow into a contaminant flow to the contaminant outlet and a vapor flow to the vapor outlet.
Wallace (US 4,287,026) is regarded as the closest relevant prior art, Wallace teaches a system for processing a fluid (fig 1), comprising:  an elongated vessel H having an inner chamber with a fluid inlet 11/12, a vapor outlet 55, and a concentrate outlet 50a/51a (the solids removal scoops must necessarily remove some See Fig 1, Col. 3, ln. 65 through Col. 4, ln. 16); a plurality of alternately spaced rotating trays T and fixed baffles P disposed through the inner chamber (See Fig 1, Col. 1, ln. 56 through Col. 2, ln. 26); a rotating shaft S in the inner chamber passing through central openings in the fixed baffles P and attached to the rotating trays T (See Fig 1 , Col. 1, ln. 56 through Col. 2, ln. 2, Col. 5, ln. 30 through Col. 6, ln. 10). Wallace teaches that the shaft is driven by motors, through oiled bearings at controlled speeds to increase the temperature of water to desired ranges (Col. 4, ln. 17-61); Wallace however does not teach wherein the system is modified for a horizontally oriented configuration, nor that the system if used for bio-contaminated wastewater with a first filter-strainer step.
LaRocque et al (US 2014/0202542) teaches including filter/strainer assembly 7704 before water vapor distillation apparatus to prevent debris from damaging equipment (see Fig 77-78, [0899]), however LaRocque does not teach the decontamination unit comprising a generally horizontal elongated vessel having a plurality of alternately spaced rotating trays and fixed baffles disposed vertically along the elongated vessel between a first end of the elongated vessel proximate to a wastewater inlet and a second end of the elongated vessel proximate to a contaminant outlet and a vapor outlet; wherein the decontamination unit has a rotating shaft disposed along the elongated vessel from the first end to the second end, the rotating shaft passing through the fixed baffles and fixedly attached to the rotating trays; and wherein the wastewater inlet on the decontamination unit is fluidly connected to the outlet on the first wastewater filter-strainer device and the decontamination unit separates the filtered wastewater flow into a contaminant flow to the contaminant outlet and a vapor flow to the vapor outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772